DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 19 and 20 have been canceled.
Claims 1-18 and 21 are pending in the instant application.


Applicant’s election without traverse of the invention of group I, drawn to nucleic acids, vectors and host cells in the reply filed on December 3, 2021 is acknowledged.

Claims 10-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 3, 2021.


Claims 1-9, 17, 18, and 21 are under examination in this office action.


Information Disclosure Statement
The IDS form received 11/11/2019 is acknowledged and the references cited therein have been considered.


Claim Objections
Claims 17 and 18 objected to because of the following informalities:  Claim 17 depends from a claim (i.e. claim 10) drawn to a withdrawn invention.  Given that the method uses the product of claim 6 which is a nucleic acid, claim 17 is properly part of group I which is drawn to nucleic acids, vectors and host cells.  Claim 18 depends from claim 17 but does not correct the dependency problem.  Appropriate correction is 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 17, 18, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has claimed nucleotide sequences which encode a polypeptide, as well as expression vectors containing said nucleotide sequences and cells containing said expression vectors.  The claimed nucleotides are recited as encoding a polypeptide comprising an immunoglobulin variable domain, and as having at least one glycosylation site somewhere within two regions, namely resides 27 to 40 and/or 83 to 88 as defined by the AHo numbering convention for antibodies with additional glycosylation sites at residues 14 and/or 48 also being positively recited (see for example instant claim 21).  It should be noted that the regions recited in independent claim 1 overlap with the CDRs of an antibody (see for example pages 12-13 of the 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some enzymatic process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.  
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111. 
Artisans are well aware that knowledge of a given antigen (for instance human hemoglobin) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It should be noted that the instant claimed polynucleotides while reading on encoding conventional antibodies which have a paired VH and VL with six CDRs as 
While it is true that the instant claimed nucleotides do not have the functional property of binding antigen, the polypeptides they encode must have this function as discussed above.  Also as discussed above, it is the structure of the CDRs within the encoded polypeptide which gives rise to antigen binding function.  The claimed nucleotides encode a polypeptide that must have a glycosylation site at one or more positions as defined by the AHo numbering convention, with claim 4 reciting glycosylation sequence motifs which must be present in the encoded polypeptide.  While glycosylation sited are found in germline immunoglobulin genes (Melo-Braga et al., see entire document most particularly Figures 1, 3 and 4), the working examples of the instant specification deliberately introduced such sites using the techniques of recombinant molecular biology.  Claim 4 recites the encoded polypeptide contains a glycosylation motif chosen from NXT, NXS, NXC, and NXV wherein X is any amino acid and wherein the N is the residue to which the carbohydrates is attached.  As can be readily seen in instant Figure 15, the locations for the required glycosylation site occur within the CDRs, the very structures taught by the art as giving rise to the function of antigen binding.  Thus it is very reasonable that claimed products encompass sequences which were deliberately mutated in their CDRs in order to introduce a glycosylation site.  However, such sites, if introduced as recited in claim 4 contain a variable residue that can be anything, yet the art recognizes that many amino acid residues such as proline, cysteine, and methionine are known to alter secondary 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a naturally occurring product/product of nature without significantly more. The claim(s) recite(s) a nucleotide sequence encoding a polypeptide, said polypeptide being an immunoglobulin variable domain which has at least one glycosylation acceptor site at a location inside two ranges of resides whose location is specified by the AHo numbering convention.  As evidenced by WO 01/04269, the KRIX 1 antibody was obtained from a human patient and is a product of nature as it was pre-existing in the patient (see examples 1 and 5 in particular)  When this antibody was sequenced, it was determined that it contained the motif N-F-T within the recited range of AHo positions 27-40, and that glycosylation of the N residue was important for antigen binding activity (see particularly US 2006/0292149, most particularly examples 1 and Figure 17 therein as well as Dondelinger et al., see entire document particularly Figure 6, and the CDR definition page provided by Dr. Andrew Martin’s Group at www.bioinf.org.uk, see entire printouts).  Note that KRIX-1 is an antibody do it contains an immunoglobulin variable domain and has a naturally occurring glycosylation site at a location encompassed by the instant claims.  Thus, the B cells in the human patient from whom FRIX-1 was isolated contain a nucleic acid which meets the instant recited limitations.  This judicial exception is not integrated into a practical application because the broadest claims simply claim a nucleic acid encoding an immunoglobulin variable domain containing a glycosylation site in a specified location and such claims do not exclude the nucleic acids present in the patient from whom the KRIX-1 antibody was found to naturally occur.  It should also be noted that it is well known in the art that glycosylation sites are found in the germline sequences of numerous human and mouse antibody genes (Melo-Braga et al., see entire document most particularly Figures 1, 3 and 4).  The claim(s) does/do not include additional elements that are sufficient to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saint-Remy et al. (US 2006/0292149).
Saint-Remy et al. disclose the antibody KRIX-1 as well as glycoform variants thereof, wherein the parental KRIX-1 antibody is glycosylated at an asparagine residue in the motif NFT located within CDR1 of the heavy chain (see entire document, particularly the abstract, claims, and Figure 17).  Such antibodies are disclosed as being made using recombinant molecular biology techniques, with expression vectors being transfected into host cells including CHO-K1, a cell line glycol-engineered to contain the a2,6-sialytransferase gene (see for example paragraphs [0108], [0128], [0141-0156], and example 3).  Additionally, the use of enzymes to add carbohydrates to polypeptides 


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644